Citation Nr: 0938242	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for the Veteran's service-
connected postoperative vagotomy, claimed as a stomach 
disability, currently evaluated at 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to June 
1969.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2004, a statement of the case was issued in January 2005, and 
a substantive appeal was received in February 2005.  The 
Board notes that service connection for bilateral hearing 
loss was originally on appeal, but was granted in full in an 
April 2008 rating decision.  Therefore the issue of service 
connection for bilateral hearing loss is no longer in 
appellate status.  


FINDING OF FACT

Postoperative vagotomy more nearly approximates a disability 
picture compatible with moderate postgastrectomy syndrome 
with characteristic mild circulatory symptoms after meals 
with diarrhea.  


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent (but no 
higher) disabling for postoperative vagotomy have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.7, 4.114, Diagnostic Code 7308 
(2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated March 2004 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in March 2004 prior to the initial unfavorable 
decision in May 2004.

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the March 2004 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board 
acknowledges that the Veteran reported receiving Social 
Security disability benefits during his March 2004 VA 
examination.  He specifically noted however that the benefits 
related to his back disability.  As the records are not 
relevant to the issue currently on appeal, the Board finds 
that a remand to obtain the Social Security records would 
unduly delay the adjudication of the Veteran's claim.  
Therefore, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in March 2004 and 
January 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected postoperative vagotomy 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.



Schedular Consideration

The Veteran's service-connected postoperative vagotomy has 
been rated by the RO under the provisions of Diagnostic Code 
7348.  38 C.F.R. § 4.114, Diagnostic Code 7348.  Under this 
regulatory provision, a vagotomy with pyloroplasty or 
gastroenterostomy followed by demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention warrants a 40 percent disability rating.  A 
vagotomy with pyloroplasty or gastroenterostomy with symptoms 
and confirmed diagnosis of alkaline gastritis, or confirmed 
persisting diarrhea warrants a 30 percent disability rating.  

The Veteran was afforded a VA examination in March 2004.  At 
that time, the examiner noted that the Veteran's symptoms 
have been present regularly and steadily since the Veteran's 
surgery in 1981.  These symptoms are described as cramps and 
liquid stools between one-half hour and three hours after the 
first meal of every day.  He reported another one or two 
bowel movements within a short period of time after the 
first.  After that, despite the other meals, the examiner 
noted no recurrence of the symptoms for the rest of the day.  
Occasionally there were exceptions with mild symptoms 
developing.  The Veteran reported a few occasions of 
incontinence, usually staying home if he feels there is 
danger of another occurrence.  The Veteran had not had any 
nutritional problems due to his symptoms.  His weight had 
been maintained or actually risen.  His appetite was good.  
Objectively, the Veteran appeared well-nourished and well-
developed.  Examination of the abdomen revealed that he was 
slightly obese with normal bowel sounds intermittently.  The 
examiner noted no tenderness.  The liver and spleen could not 
be palpated and there were no other palpable masses.  The 
examiner diagnosed the Veteran with post-vagotomy dumping 
syndrome.  

In a June 2007 VA treatment record, the Veteran noted that 
his weight was down seven pounds.  The examiner noted though 
that the Veteran had been at that weight in the clinic in the 
past.  The Veteran explained that his weight generally 
fluctuated six to eight pounds per year.  In a July 2007 
statement, the Veteran noted cramps, nausea, and sweating 
that continued on a daily basis.  

The Veteran was afforded another VA examination in January 
2008.  At that time, the Veteran reported four or more 
periods of incapacitation per year, lasting three to four 
hours each.  There were no episodes of abdominal colic, 
nausea, vomiting, or abdominal distention.  The Veteran noted 
daily gnawing or burning epigastric pain lasting an hour.  
The Veteran listed post-prandial symptoms including belching, 
diarrhea, dizziness, nausea, pain, sweating, weakness, and 
weight loss, within 30 minutes or more after eating.  These 
symptoms occurred daily or more often.  The Veteran noted 
fecal urgency and had fecal incontinence twice in the 
previous twelve months.  The Veteran's weight had dropped by 
nine pounds since June 2004.  The examiner also described a 
well-healed midline scar.  The examiner diagnosed the Veteran 
with residuals of partial gastrectomy with vagotomy with 
dumping syndrome.  He also noted generally moderate effects 
on the Veteran's activities of daily living.  

To receive a disability rating in excess of 30 percent 
disabling under Diagnostic Code 7348, the evidence must show 
demonstrably confirmative postoperative complications of 
stricture or continuing gastric retention.  At no point in 
either VA examination or treatment records did an examiner 
diagnose stricture or continuing gastric retention.  As the 
Veteran does have confirmed persisting diarrhea, his symptoms 
more nearly approximate the criteria for a 30 percent 
disability rating under Diagnostic Code 7348.

The Board must also consider other potentially applicable 
Diagnostic Codes.  Under Diagnostic Code 7308, severe 
postgastrectomy syndromes associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia 
warrant a 60 percent disability rating.  Moderate, less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss warrants a 40 percent disability rating.  
38 C.F.R. § 4.114, Diagnostic Code 7308.

The Veteran's representative also suggested Diagnostic code 
7305 as a possible applicable Diagnostic Code.  Under this 
Diagnostic Code, severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent 
disability rating.  Moderately severe duodenal ulcer, less 
than severe, but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year warrants a 40 percent disability rating.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

The Veteran therefore does not meet the requirements for an 
increased disability rating under Diagnostic Code 7305.  The 
evidence also does not show anemia or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  The Veteran did report 
incapacitating episodes during the January 2008 examination, 
but he described the duration as three to four hours and 
noted they occurred four or more times per year.  

In reviewing the evidence, however, it appears that the main 
residual is what is often referred to as "dumping syndrome" 
or postgastrectomy syndrome.  It appears that the Veteran 
suffers characteristic symptomatology within a short time 
after a meal.  It has been reported that this is essentially 
a daily event, although it appears that it is essentially 
after the initial meal of the day.  In some reports, the 
Veteran has reported that the syndrome is relatively well-
controlled on medication.  At any rate, given the complaints 
of diarrhea and other post-meal postgastrectomy symptoms, the 
Board believes Code 7308 may reasonably be applied.  The 
overall evidence shows a disability picture more in keeping 
with a moderate syndrome.  The evidence is clearly against a 
finding of a severe postgastrectomy syndrome as there is no 
persuasive evidence of malnutrition and anemia.  In sum, the 
Board concludes that a 40 percent rating under Code 7308 is 
warranted.  However, the preponderance of the evidence is 
against a rating in excess of 40 percent under this Code or 
any other applicable rating criteria. 

The Board also acknowledges that the January 2008 VA examiner 
described a well-healed midline scar.  The scar however was 
not described as tender or otherwise compensable.  Therefore 
a separate rating is not warranted and the Veteran's current 
disability rating is appropriate. 

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported belching, diarrhea, 
dizziness, nausea, pain, sweating, weakness, some fecal 
incontinence, and minimal weight loss.  The Board is of the 
opinion that the Rating Schedule measures and contemplates 
these aspects of his disability, so that extraschedular 
consideration is not warranted.


ORDER

Entitlement to a disability rating of 40 percent (but no 
higher) for postoperative vagotomy is warranted.  The appeal 
is granted to this extent, subject to laws and regulations 
applicable to payment of VA monetary benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


